Citation Nr: 1803831	
Decision Date: 01/23/18    Archive Date: 01/31/18

DOCKET NO.  14-08 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from August 1977 to August 1981.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Previously a July 2017 Board videoconference hearing was scheduled in the matter, however, the Veteran did not appear.  He has not requested that the hearing be scheduled including for good cause, and hence the hearing request is deemed withdrawn.  38 C.F.R. § 20.704(e) (2017).  

The issue of entitlement to service connection for tinnitus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The preponderance of the evidence of record shows that the Veteran's bilateral hearing loss is related to service.  


CONCLUSION OF LAW

The Veteran's bilateral hearing loss was incurred in service. 38 U.S.C. § 1131 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.§ 1131(2012); 38 C.F.R. § 3.303 (2017).  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases.  38 C.F.R. §§ 3.303(a),(b), 3.309(a) (2016); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In order to establish service connection for the claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability.  See 38 C.F.R. § 3.303 (2017); see also Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

For VA purposes, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2017).  The threshold for normal hearing is between 0 and 20 decibels and higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The audiogram conducted at the Veteran's January 2011 VA examination shows that his level of bilateral hearing loss meets the criteria set forth in 38 C.F.R. § 3.385.  

The Veteran by competent and credible statement asserts that he had significant noise exposure during service while in the Navy in the occupational specialty as a Gunner's Mate. 

He also credibly stated that he noticed his hearing problems in 1981 around the time of his service discharge, both in daily life activities and when applying for a Commercial Driver's License (and later apparently having to purchase hearing aids).  Otherwise, the Veteran indicates that he had very limited post-service occupational noise exposure, and "was never exposed to anything in civilian life that I was when I was a gunner's mate on those 3-inch guns in the Navy."  

Additionally, the Veteran's brother and his father have each provided lay witness statements indicating that from their direct observation, the Veteran did not have hearing problems before military service, but did have that same condition after separation from military service.  Lay people are competent to report observable symptoms, such as the Veteran talking about his hearing loss.  Their statements are also credible.  

The Veteran underwent a VA examination in January 2011.  The examiner opined, 

Today's opinion is based on review of the claims file, present degree of hearing loss, review of service and medical history, and review of the related literature.  The Institute Of Medicine Study (2005) entitled 'Noise and Military Service: Implications for Hearing Loss and Tinnitus' revealed no scientific basis for delayed onset of hearing loss.  Hearing was normal at separation.  There is also no significant shift in thresholds for the worse when comparing entrance to exit audiograms.  In the absence of hearing loss at discharge, tinnitus is not caused by acoustic trauma.   

However, the Board does not find that all relevant evidence and information was considered by the VA examiner in formulating the above assessment.  Generally, the analysis of a claim for service connection for hearing loss for VA purposes is not limited in scope to consideration only of the medical findings contained within a claimant's Service Treatment Records (STRs).  Rather, service connection for the claimed condition of hearing loss may be established when there has been proven indication of a current hearing loss disability (i.e., one meeting the requirements of section 3.385, as noted below) and a medically sound basis for attributing such disability to service.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992); Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

Whereas STRs do not show direct evidence of hearing loss, there are additional items of evidence, both from a medical standpoint and as competent lay witness testimony, that should be considered in regard to this claim and the underlying issue of causation.  The VA examiner's opinion is inadequate and not probative evidence.  

Sensorineural hearing loss is a chronic condition as set forth in 38 C.F.R. § 3.309(a).  Therefore, the theory of continuity of symptomatology is applicable in this case.  38 C.F.R. § 3.303(a),(b); see also Walker, 708 F.3d 1331.  In this case, there is competent, credible evidence that the Veteran was exposed to excessive noise in service and that he began to notice his hearing loss shortly after discharge and that it has persisted since that time.  The preponderance of the evidence supports a grant of service connection for bilateral hearing loss based upon continuity of symptomology.  See 38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017).


ORDER

Service connection for bilateral hearing loss is granted.  


REMAND

The January 2011 VA examiner concluded that because the Veteran did not have hearing loss at separation, tinnitus was not caused by acoustic trauma.  However, tinnitus is considered an "organic disease of the nervous system" and therefore presumptive service connection can be granted if it began within one year of separation from service.  Fountain v. McDonald, 27 Vet. App. 258 (2015).  Additionally, an opinion is needed to address whether there is an association between the Veteran's now service-connected bilateral hearing loss and his tinnitus.  Id.  An addendum opinion is needed.  

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran's claims file to a qualified clinician.  The entire claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated. 

The examiner should provide opinions as to the following:

a. Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's tinnitus is etiologically related to his military service based on competently reported in-service acoustic trauma and his military occupational specialty as a Gunner's Mate.   

b. Whether it is at least as likely as not that the Veteran's tinnitus was proximately due to or the result of his service-connected bilateral hearing loss.

c. Whether it is at least as likely as not that tinnitus was aggravated beyond its natural progression by his service-connected bilateral hearing loss.  

The examiner should include in the examination report the rationale for any opinion expressed. However, if the examiner cannot respond to the inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

2. Review the claims file.  If the directives specified in this remand have not been implemented, take appropriate corrective action before readjudication.  Stegall v. West, 11 Vet. App. 268 (1998).
      
3. Then readjudicate the matter on appeal based upon all evidence of record.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded an opportunity to respond.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


